Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 1 of 8




    Group Exhibit A
           Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 2 of 8




     Rebecca Davis (SBN 271662)
 1   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 2   1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205

 5   Taylor T. Smith*
     tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 E. Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809

 9 *Pro Hac Vice
10 Attorneys for Plaintiffs and the Alleged Class
11                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12

13    A1 ON TRACK SLIDING DOOR REPAIR                        Case No. 3:21-cv-03013-SI
      AND INSTALLATION, INC., SYLVIA
14    SCHICK, and DEBORAH SCHICK,                            DECLARATION OF TAYLOR T.
      individually and on behalf of all others
15    similarly situated,                                    SMITH IN SUPPORT OF MOTION TO
                                                             STRIKE THE DECLARATIONS OF
16                           Plaintiffs,                     GEORGE C. HUTCHINSON FILED AS
                                                             ECF NOS. 30 AND 31
17    v.
                                                             Date: September 17, 2021
18    BRANDREP LLC, a Delaware limited                       Time: 10:00 AM
      liability company,
19                                                           Courtroom: 1, 17th Floor
                             Defendant.                      Judge: Hon. Susan Illston
20                                                           FAC Filed: April 29, 2021
21
22

23
24          I, Taylor T. Smith, declare under penalty of perjury that the following facts are true and
25   correct to the best of my information and belief:
26          1.      I am one of the attorneys for Plaintiffs A1 On Track Sliding Door Repair and
27   Installation, Inc., Sylvia Schick, and Deborah Schick (collectively “Plaintiffs”) and the alleged
28
                                                         1
           Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 3 of 8




 1   Class in the above-captioned matter. I am over the age of 18 and can competently testify to the
 2   matters set forth herein if called upon to do so.
 3           2.       Plaintiffs’ Complaint was filed on April 26, 2021 against Defendant BrandRep,
 4   LLC (“BrandRep”), a Delaware limited liability company, which was later amended on April 29,
 5   2021 (dkt. 6).
 6           3.       On April 30, 2021, the Court issued a summons directed to BrandRep. (Dkt. 8.)
 7   Thereafter, Plaintiffs arranged for BrandRep to be served with the summons and a copy of the
 8   First Amended Complaint (“FAC”).
 9           4.       On May 4, 2021, Plaintiffs, via process server, served BrandRep’s registered agent
10   for the service of process in Delaware. (See First Proof of Service, attached hereto as Exhibit 1.)
11   At this time, BrandRep had not designated a registered agent for service of process in the State of
12   California.
13           5.       On May 13, 2021, counsel for BrandRep, George C. Hutchinson, contacted
14   Plaintiffs’ counsel to inquire into the status of service.
15           6.       That same day, Plaintiffs’ counsel provided BrandRep with a copy of the proof of
16   service.
17           7.       On May 24, 2021—one day before its deadline to respond to the FAC—
18   BrandRep’s counsel again reached out to counsel for Plaintiffs and claimed that it viewed the
19   service as inadequate.
20           8.       To ensure proper service, Plaintiffs decided to re-serve BrandRep.
21           9.       On June 7, 2021, Plaintiffs, via the Orange County Sheriff’s Department
22   (“OCSD”), re-served BrandRep by delivering the Summons and a copy of the FAC to
23   BrandRep’s director of sales, Charles Della Sala, who confirmed that he was authorized to accept
24   service on behalf of the company (dkt. 18), placing its deadline to respond to the FAC on or
25   before June 28, 2021.
26           10.      After BrandRep again failed to respond to the complaint, Plaintiffs considered
27   filing a request for entry of default. However, based on a lack of clarity regarding Mr. Sala’s
28
                                                         2
           Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 4 of 8




 1   position within BrandRep, Plaintiffs again arranged to re-serve BrandRep.
 2          11.     At this time, Plaintiffs arranged for the OCSD to specifically only serve
 3   BrandRep’s chief executive officer, Sandy Demitroff. Shortly thereafter, the OCSD contacted
 4   Plaintiffs’ counsel to inform him that BrandRep had represented that Ms. Demitroff was out of
 5   the office for an unspecified period of time. The OCSD sought permission to effectuate service
 6   via BrandRep’s chief financial officer, Deepak Vakil.
 7          12.     On July 13, 2021, Plaintiffs, via the OCSD, served BrandRep by leaving a copy of
 8   the FAC and Summons on Deepak Vakil, who stated that he was authorized to accept service on
 9   behalf of BrandRep. (See Third Proof of Service, attached hereto as Exhibit 2.)
10          13.     Around the same time, Plaintiffs’ counsel reviewed BrandRep’s California
11   corporate filings, which revealed that BrandRep had designated a registered agent for service of
12   process in the State of California on July 7, 2021.
13          14.     To ensure proper service, Plaintiffs arranged to re-serve BrandRep for a fourth
14   time via its California registered agent.
15          15.     On July 15, 2021, Plaintiffs served BrandRep’s California registered agent for
16   service of process (dkt. 24), which placed its deadline to respond on or before August 5, 2021.
17          I declare under penalty of perjury that the foregoing is true and correct and that this
18   declaration was executed in the State of Colorado, on August 13, 2021.
19
20                                                         Respectfully,

21                                                         /s/ Taylor T. Smith
22                                                         Taylor T. Smith (admitted pro hac vice)
                                                           tsmith@woodrowpeluso.com
23                                                         Woodrow & Peluso, LLC
                                                           3900 E. Mexico Ave., Suite 300
24                                                         Denver, CO 80210
                                                           Telephone: (720) 907-7628
25                                                         Facsimile: (720) 927-0809
26                                                         Counsel for Plaintiffs and the Putative Class
27
28
                                                       3
Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 5 of 8




                Exhibit 1
Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 6 of 8
Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 7 of 8




                Exhibit 2
Case 3:21-cv-03013-SI Document 32-1 Filed 08/13/21 Page 8 of 8
